Citation Nr: 0016342	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  94-27 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause for the 
veteran's death.

ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had recognized active military service in the 
Philippines during World War II.  He was a prisoner of war 
(POW) of the Japanese Government from April 1942 to July 
1942.  The veteran died in July 1989.

In April 1996 the Board of Veterans' Appeals (Board) found 
that the veteran was not service connected for any disability 
at the time of his death, and that there was no competent 
medical evidence that linked the cause of the veteran's death 
with any incident of his recognized military service.  In 
September 1999, the United States Court of Appeals for 
Veterans Claims (Court), in a single-judge decision, vacated 
the Board's decision regarding the appellant's claim for 
service connection for the cause of the veteran's death.  The 
Court found that the veteran was diagnosed with pulmonary 
tuberculosis (PTB) in service, that he was treated for 
advanced PTB before his death, and therefore pursuant to 
38 C.F.R. § 3.312(c)(3) the claim was well-grounded.  The 
Court further held that the Secretary must assist the 
appellant in developing (1) whether the PTB that the veteran 
was suffering at death was service connected, and (2) whether 
PTB was a contributory cause of his death.


REMAND

In regard to the veteran's recognized active military 
service, he had pre-war service from November 1941 to 
December 7, 1941; beleaguered status from December 8, 1941 to 
April 8, 1942; missing status April 9, 1942; POW (prisoner of 
war) status from April 10, 1942 to July 6, 1942; and no 
casualty status from July 7, 1942 to April 11, 1945.  He was 
in the RPA (Regular Philippine Army) from April 12, 1945 to 
February 7, 1946.  (Emphasis added.)  He was not entitled to 
receive pay from July 7, 1942 to July 31, 1942, as his 
alleged POW status was not supported, or from August 1, 1942 
to April 11, 1945, because of "civilian pursuits, not 
engaged in military activities"  (USAAC Form 632).  Duro v. 
Derwinski, 6 Vet. App. 269 (1994).   Service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces. See generally Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991); Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992)  

An affidavit for Philippine Army Personnel was completed and 
signed by the veteran in December 1945.  The veteran reported 
being a civilian from July 31, 1942 to April 11, 1945.  (PA 
AGO Form 23 [Rev 18 Oct. 1945]).  A February 18, 1946, W. D., 
A. G. O. Form No. 38, was completed for the veteran, and it 
noted that on chest x-ray PTB, minimal, fibrotic, left 
infraclavicular region, was found.  

The preliminary question to be determined, prior to the Court 
mandated determinations, is the veteran's duty status at the 
time of the February 18, 1946, examination.  The Board notes 
that the rating action of November 1971, which denied service 
connection for PTB, observed that the February 18, 1946 
examination showing PTB, appears to have been taken after his 
release from AUS (Army of the United States) service.  Given 
the fact that the certification of service shows the 
veteran's recognized service ended on February 7, 1946, 
clarification is warranted.  38 C.F.R. §§ 3.1(a), 3.6, 3.8, 
3.9, 3.303.  

This case is remanded for actions as follows:

1.  The appellant should be permitted to 
submit or identify any other evidence in 
support of her claim for service 
connection for the cause for the 
veteran's death.  Evidence bearing upon 
the veteran's duty status on February 18, 
1946 and medical evidence of active 
pulmonary tuberculosis in service or 
within three years of the date of final 
separation would be relevant.  The 
appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should take appropriate action 
to determine the veteran's status as to 
recognized service at the time of 
February 18, 1946, examination in light 
of the prior determination of the service 
department and the indication that the 
examination was carried out under 
apparent official auspices.  38 C.F.R. 
§ 3.1.  

3.  The RO should also make specific 
determinations as to whether PTB was 
demonstrated during a period of 
recognized active military service, or 
diagnosed and found to be of compensable 
degree within the three year presumptive 
period following active service.  

4.  In light of the Court order directing 
that VA assist the claimant in developing 
the question of whether PTB was a 
contributory cause of death, it appears 
to the Board that regardless of the 
determination in (3), the RO must also 
rule expressly on this question.  
Therefore, following completion of the 
other development above, the RO should 
refer the claims folder to an 
appropriately qualified VA physician for 
review and response to the following 
question:  What is the degree of medical 
probability that PTB contributed to cause 
the veteran's death?  In regard to 
whether whether PTB was a contributory 
cause of his death, it is not sufficient 
to show that it casually shared in 
producing death, but rather it must be 
shown that there was a causal connection.  
Ventigan v. Brown, 9 Vet. App. 34 (1996). 
The physician is requested to provide a 
rational for that opinion.  

5.  The RO should then review the 
response from the physician to assure 
that it is responsive to the question 
and, if not, it should be returned for 
corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998).  Thereafter, the RO 
should rule as to whether PTB contributed 
to cause death.  

If the benefits sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


